State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: May 19, 2016                        521623
________________________________

ERWIN JACKSON,
                      Appellant,
     v                                        MEMORANDUM AND ORDER

STATE OF NEW YORK,
                    Respondent.
________________________________


Calendar Date:   April 19, 2016

Before:   Peters, P.J., Garry, Rose, Clark and Aarons, JJ.

                               __________


     Erwin Jackson, Elmira, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Robert M.
Goldfarb of counsel), for respondent.

                               __________


Peters, P.J.

      Appeal from an order of the Court of Claims (Collins, J.),
entered August 10, 2015, which, among other things, granted
defendant's motion for summary judgment dismissing the claim.

      In 2008, claimant was convicted of various crimes and
sentenced to an aggregate prison term of 30 years. Although
claimant's convictions were affirmed on appeal, it was
determined, on the People's cross appeal, that claimant should
have been sentenced as a predicate violent felony offender and
the matter was remitted for resentencing (People v Jackson, 65
AD3d 1164 [2009], lv denied 13 NY3d 939 [2010]). Claimant was
thereafter resentenced in October 2009 as a persistent violent
felony offender to various indeterminate terms of imprisonment
(People v Jackson, 92 AD3d 958 [2012], lv denied 19 NY3d 962
[2012]).
                              -2-                521623

      In 2014, claimant filed the instant claim alleging false
imprisonment and negligence. Specifically, claimant contends
that he is being unlawfully confined because of errors in the
oral pronouncement of the resentence, that the 2009 uniform
sentence and commitment form does not reflect the resentence
imposed by the sentencing court and that the form was not
properly executed because it was not signed by the sentencing
judge. Claimant also contends that the Department of Corrections
and Community Supervision (hereinafter DOCCS) was negligent in
confining him under the allegedly improper uniform sentence and
commitment form. Following joinder of issue, defendant moved for
summary judgment dismissing the claim and claimant cross-moved
for sanctions. The Court of Claims denied claimant's cross
motion and granted defendant's motion. This appeal ensued.

      We affirm. "While jurisdiction reposes in the Court of
Claims where the essential nature of the claim against defendant
is to recover money, it does not lie where monetary relief is
incidental to the primary claim" (Matter of Guy v State of New
York, 18 AD3d 936, 937 [2005] [internal quotation marks, brackets
and citations omitted]; see Matter of McCullough v State of New
York, 278 AD2d 709, 709 [2000]). Here, we agree with the Court
of Claims that it lacks subject matter jurisdiction on claimant's
false imprisonment claim, inasmuch as his primary argument is
that he is currently being confined unlawfully due to errors in
resentencing and that any claim for related damages is incidental
to this primary argument. Therefore, the claim for false
imprisonment was properly dismissed for lack of jurisdiction.

      As to the negligence claim, "prison officials are
conclusively bound by the contents of commitment papers
accompanying a prisoner" (Matter of Murray v Goord, 1 NY3d 29, 32
[2003]; see Matter of Jackson v Fischer, 132 AD3d 1038, 1039
[2015]). Therefore, DOCCS was required "to comply with the plain
terms of the last commitment order received" (Matter of Murray v
Goord, 1 NY3d at 32). Accordingly, claimant's contention that
DOCCS was negligent in following the terms of the 2009 sentence
and commitment order was also properly dismissed. Claimant's
remaining contentions have been considered and found to be
without merit.
                        -3-                   521623

Garry, Rose, Clark and Aarons, JJ., concur.



ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court